MORGAN, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in the judgment of the majority with one exception. With respect to the § 324A(c) claim against Progressive, I must respectfully dissent. Under Georgia law, TABS’ reliance on Progressive’s safety activities must be shown by a change of position on the part of TABS. Phillips v. Liberty Mut. Ins. Co., 813 F.2d 1173, 1175 (11th Cir.1987). In the face of a properly supported motion for summary judgment, the non-movant cannot get to a jury without “any significant probative evidence tending to support the complaint.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202 (1986). Thus, in order to survive a motion for summary judgment, Hutcherson must present sufficient evidence to allow a reasonable jury to conclude that TABS changed its position by neglecting or reducing its own safety program in reliance on Progressive’s efforts. In my judgment, Hutcherson has failed to make a showing sufficient to defeat Progressive’s motion for summary judgment.
The majority relies on three pieces of circumstantial evidence in support of their decision. The majority makes reference to the deposition testimony of TABS’ former safety director that “TABS depended on Progressive to help TABS screen and monitor drivers.” 1 The key issue is whether this supports a reasonable inference that TABS neglected or reduced its own safety activities because it “depended on Progressive to help” screen and monitor its drivers. The deposition testimony, taken in context, shows the safety director’s hesitancy to say that Progressive helped TABS monitor its drivers, and it makes clear that Progressive’s review was independent of TABS own monitoring. The direct evidence shows that, at the time TABS applied to Progressive for coverage, it already had in place a safety program involving the monitoring of drivers which was a carry-over from the president’s former trucking company. There is also direct evidence that TABS did not neglect or reduce any of its safety activities as a result of Progressive’s activities and that the original (pre-Progressive) safety program remained intact. It seems clear that Progressive’s help was above and beyond what TABS felt was necessary, and although TABS appre-*1159dated that help, there is no evidence which supports the inference that, without Progressive’s help, TABS would have more closely monitored its drivers.
Second, the majority erroneously states that “Progressive’s investigation in the summer of 1988 uncovered driving offenses by Hicks of which TABS was not previously aware”, and then concludes that this evidence is “subject to a reasonable inference that TABS did not itself investigate and evaluate the matter, as common sense would indicate, but rather relied upon Progressive’s apparent determination that ‘watch status’ was sufficient.” Contrary to the majority’s assertion, TABS was aware of the offenses contained in Hicks’ MVR when Progressive requested, on July 11, 1988, that Hicks be placed on “watch status”. On May 6, 1988, Lisa Bankston of the Lockton Insurance Agency wrote the safety director of TABS and indicated that Hicks was “pretty questionable”. Attached to the letter was a copy of Hicks’ MVR as of May 5, 1988. The only new information contained in the MVR was a five year old DUI from 1983 which Ms. Bankston opined could be “overlooked” due to the elapsed time. TABS already had information on the other offenses, including the refusal to submit to an alcohol test which TABS had investigated during Hicks’ initial hiring interview. Although TABS apparently did not investigate the five-year old DUI, it is clear that TABS did investigate the more recent refusal to take an alcohol test. The record does not support a reasonable inference that TABS should have investigated the 1983 DUI, particularly in light of the fact that it occurred five years previously and Hicks had been working with TABS for four months without any problems. Furthermore, TABS was aware of the 1983 DUI two months before Progressive placed Hicks on ‘watch status’. In my opinion, it is unreasonable to infer that TABS’ inaction during this two month period was in reliance on Progressive’s determinations which had not yet been made.
Finally, the majority makes reference to the affidavit of Mr. Kerney, a former Progressive manager, that states it was in Progressive’s economic interest to provide services to TABS in order to induce reliance. This affidavit was properly disregarded by the district court as having no probative value. There is no evidence that Mr. Kerney had any personal knowledge as to whether TABS did or did not reduce or neglect its own safety activities or even any knowledge of TABS’ dealings with Progressive or of TABS’ practices or policies. The affidavit relates solely to Progressive’s conduct and to Progressive’s economic motivation. This affidavit does not state that Progressive actually tried to induce reliance by TABS, nor, more importantly, whether TABS actually did rely on Progressive. Any inferences as to TABS’ reliance drawn from this affidavit are purely speculative and would not support a reasonable jury’s verdict against Progressive.
For the foregoing reasons, it is my opinion that the district court’s grant of summary judgment in favor of Progressive on the § 324A(c) claim should be affirmed.

. The relevant portions of Mr. Childers’ deposition are as follows:
Q: Alright. Didn't NCI monitor the driving records of TABS drivers?
A: Yes.
Q: As a matter of fact, TABS, to some extent, relied upon NCI to help them out in that regard?
A: To help them out? I don’t—
Q: To help out. To — help monitor driver records.
A: They did. But as far as helping us, I’m not — (pause)
Q: Well, the purpose of—
A: Because the — yes. And they — if there was a question about the drivers, they sent me the— the MVR and asked me to explain.
(Childers' Depo., p. 65)
Q: Alright. Didn't NCI review individual driver files?
A: That was independent, yes. They required that I send them driver's files and they pulled up — or driver’s names and license numbers, not the file—
Q: Uh-huh.
A: —but—and they would pull up an independent MVR on that driver.
Q: They would check out the driver's background?
A: Yes.
Q: And, of course, that helped you in your work—
A: Yes.
(Childers Depo., p. 66-67)
Q: Okay. If NCI had told you and TABS, Inc. to put Hicks in a nondriving capacity, would you have done that?
A: Yes.
Q: And since NCI was doing their own independent examination of driver records and were reviewing driver files themselves as you all sent them to NCI, is it fair to say that you all were depending on NCI to help TABS, Inc. to screen and monitor drivers?
A: Yes.
(Childers Depo., p. 68)